DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 8,052,001) in view of Arnett et al. (U.S. 2007/0164020).  Chen et al. teaches a unit for bonding a container 2 with the lid 1, made of plastic (col. 1 lines 35-53; figure 3A) designated especially for pressurized beverages (capable of housing pressurized beverages within a secondary container in the primary container), comprising a profiled rim of the container opening and a profiled rim of the lid (figures 3A, 3B), characterized in that the profiled rim of the opening (figure 1) of the container 2 comprises a flange (see modification below) formed around the said opening, extending outwards away from the side wall of the container (as modified below), and where formed on the top surface (at lead .
Chen et al. discloses the claimed invention except for the flange.  Arnett et al. teaches that it is known to provide a container with a flange (see figure 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Chen et al.  with a flange, as taught by Arnett et al., in order to reinforce the container and protect the upper edge of the sidewall.
Further regarding claim 1, the modified invention has a flange (taught by Arnett et al.) where the flange has a top surface (figure 5 of Arnett), side surface (outer surface of the flange of Arnett et al.) and bottom surface(lower surface of the flange of Arnett et al.) connected to the external side surface of the container (figure 5 of Arnett et al.),

Regarding claim 2, the energy director 215 is triangular in cross section (figure 3A).

Regarding claim 3, there are slits between the side walls of the rib 213 and the side walls of the groove (adjacent lead lines 112, 114; shown in figure 3B).

Regarding claim 4, the bottom surface (figure 5 of Arnett et al.) of the flange around the edge of the opening of the container is basically perpendicular to the side surface of the container at their convergence (see adjacent lead line 55 in figure 5 of Arnett et al.).


Regarding claim 6, there is a peripheral groove formed on the side surface of the lid (see above lead line 32 in figure 5 of Arnett et al.).

Regarding claim 7, there are transverse grooves formed on the side surface of the lid (between the reinforcing ribs of the flange of Arnett et al.).

Regarding claim 8, the container and the lid are made of the same plastic material, as taught by Chen et al.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al. (U.S. 8,905,017) in view of Chen et al. (U.S. 8,052,001).  Hausmann et al. teaches a preform 4 (col. 5 lines 41-55) of a plastic container designated especially for pressurized beverages (capable of containing pressurized beverages), having a body ended with a bottom (at 34; figure 4) on one side, and with a an opening (defined by 26) with a profiled rim (upper end of 26) designed to be bonded with the lid 24 on the other side, characterized in that the profiled rim of the opening (upper end of 26) of the preform has a flange (below lead line 29 in figure 4) formed around the opening, where the flange has the top surface, side surface (radially outer side of flange) and bottom surface (axially lower surface of flange) bonded to the external side surface of the preform (figure 4).
Hausmann et al. discloses the claimed invention except for the rib.  Chen et al. teaches that it is known to provide a container with a rib (see element 213).  It would have been obvious to one having 

Regarding claim 10, the bottom surface of the flange (figure 4) is basically perpendicular to the side surface of the preform at their convergence (figure 4).

Regarding claim 11, the rib (213 of Chen et al.) of the flange ends with an energy director (215 of Chen et al.) which focuses ultrasonic energy in the process of ultrasonic welding of the rib and the lid.

Regarding claim 12, the energy director (215 of Chen et al.) is triangular in cross section (figure 3A of Chen et al.).

Regarding claim 13, there is a peripheral groove (between lead lines 26 and 30 in figure 4) formed on the side surface of the flange around the rim of the opening of the preform (figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the protrusion and groove engagement.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736